DETAILED ACTION
This is the initial Office action for application SN 17/423,252 having an effective date of 15 July 2021 and a Foreign priority date of 31 January 2019 (Japan).  A preliminary amendment was filed on 15 July 2021 amending the claims.  Claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsugu et al (US 2018/0037842) in combination with Nakanishi et al (US 2021/0317877) and Mikami (US 2007/0154128).

Suetsugu discloses that inhomogeneous particles (so-called lumps) are mixed in a grease, especially in a diurea grease [0002].  Suetsugu discloses that various manufacturing methods of urea greases have been proposed to reduce or eliminate the formation of large lumps and thus improving an acoustic property.  
Suetsugu discloses that the grease comprises a base oil which is not particularly limited and may be any mineral base oil and synthetic base oil, used singularly or in combination [0031].  Suitable oils include polyalphaolefin base oils, other hydrocarbon base oils, ester base oils, alkyldiphenylether base oil, polyalkylene glycol base oils, and alkylbenzene base oils [0032].  The base oils preferably have a kinematic viscosity at 40°C in a range from 10 mm2/s to 600 mm2/s [0032]. 
Suetsugu discloses that the thickener may be any of urea, a thickener for a simple soap grease, and a thickener for a complex grease [0033]. Examples of precursors of the thickener for a urea grease include a monoamine and an isocyanate [0035]. 
Suetsugu discloses that in order to achieve the advantages of the invention, the volumetric-based arithmetic mean particle size (A) is preferably 2.6 µm or less, more preferably 2 µm or less, further preferably 1.6 µm or less, and most preferably 1 µm or less [0057].  Suetsugu teaches that since the grease is excellent in acoustic properties, it is suitable to a slide component such as a bearing [0059].  
Suetsugu discloses that various additives may be further added to the grease compositions including antioxidants, extreme pressure agents, and rust inhibitors [0161].       

Nakanishi discloses that when the use conditions of roller bearings become severe, for example the lubrication under high speed condition such that dN value is not less than 100,000, the roller bearing might be difficult to be used with conventional greases [0010].  Mikami also discloses that when use conditions of roller bearings become severe, for example when they are lubricated at a high speed of not less than 100,000 in dN value, conventional grease compositions do not function very well.  
Thus having the applied prior art references before the inventors at the time the invention was made, it would have been obvious to have used high quality grease compositions as disclosed in Suetsugu, in roller bearings under severe conditions such as high speed condition of not less than 100,000 dN value as evidenced by Nakanishi/Mikami, with a reasonable expectation of success.  Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success. In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mikami et al (US 2008/0196995) disclose grease compositions, grease-enclosed bearings, and rotation-transmitting apparatus with built-in one way clutch.  Mikami et al disclose that when the use conditions for roller bearings becomes strict, such as high-speed conditions of not less than 100,000 in dN value, the use of conventional greases becomes difficult [0030].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 




							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
March 8, 2022